The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
                                                                 Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on June 6th, 2022, June 24th, 2022 and interview discussions held on July 25th, 2022.  Claims 8-21 are allowed.  Claims 1-7 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24th, 2022 has been entered.

Interview Summary
Examiner discussed with Applicant’s representative clarifying independent claims 8, 15, and 21 to the updating of the input value, and canceling claims 2-7 as claims 2-7 did not have congruence with respective independent claims 8, 15, and 21.  Agreement was reached and Examiner agreed to enter the amendments via Examiner’s Amendment, which would place claims 8-21 in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Romagnano on July 25th, 2022.

The application has been amended as follows: 

Claims 2-7 are canceled.


(Currently Amended) A method for configuring a bioreactor control system comprising:
reading in from a memory device, via at least one processor, a process task object that defines a process task to be executed by a first process control device of the bioreactor control system, the first process control device having an input mapped to an output of a second process control device of the bioreactor control system, the process task object including a map value that identifies a source location for an input value of the process task object, the input value defined by a third process control device of the bioreactor control system;
switching, via the at least one processor based at least in part on the process task object, the configuration of a first process control device from being operative to execute with a first input value of a second process control device mapped to a first source location to being operative to execute with a second input value of a third process control device mapped to a second source location;
wherein, in performance of the switching, the at least one processor further: determines whether the map value is a valid map value; decodes the map value to identify the source location; and pulls a value from the source location to update the first input value to the second input value; and,
wherein the process task defines one or more procedural steps for producing a product via a bioreactor.


15.          (Currently Amended) A non-transitory computer readable medium comprising instructions that adapt at least one processor to:
read in a process task from a memory device; and
switch, based at least in part on the process task, the configuration of a first process control device from being operative to execute with a first input value of a second process control device mapped to a first source location with a first map value to being operative to execute with a second input value of a third process control device mapped to a second source location with a second map value;
wherein, in performance of the switching, the at least one processor further: determines whether a map value is a valid map value; decodes each of the first and second map values respective first and second source locations; and pulls a value for each of the first and second source locations to update the first input value to the second input value; and,
wherein the process task defines one or more procedural steps for producing a product via a bioreactor.


21.       (Currently Amended) An apparatus for configuring a bioreactor control system comprising:
a memory device that stores a process task object that defines a process task to be executed by a first process control device of the bioreactor control system, the first process control device having an input mapped to an output of a second process control device of the bioreactor control system, the process task object including a map value that identifies a source location for an input value of the process task object, the input value defined by a third process control device of the bioreactor control system;
a processor coupled to the memory device and configured to:
            determine whether the map value is a valid map value;
            decode the map value to identify the source location;
            pull a value from the source location to provide an updated input value; and,
            update the process task to be executed with the updated input value via the first process control device such that the input of the first process control device is mapped to an output of the third process control device.
 
				Terminal Disclaimer
The Terminal Disclaimer filed June 6th, 2022 has been reviewed and accepted, and thus obviating the prior-applied nonstatutory double patenting rejection.



Allowable Subject Matter
Claims 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, namely Deo, does not teach or fairly suggest a method for configuring a bioreactor control system, as particularly recited in claim 8, including switching, via the at least one processor based at least in part on the process task object, the configuration of a first process control device from being operative to execute with a first input value of a second process control device mapped to a first source location to being operative to execute with a second input value of a third process control device mapped to a second source location, wherein, in performance of the switching, the at least one processor further: determines whether the map value is a valid map value; decodes the map value to identify the source location; and pulls a value from the source location to update the first input value to the second input value and, wherein the process task defines one or more procedural steps for producing a product via a bioreactor.

The closest prior art of record, namely Deo, does not teach or fairly suggest a non-transitory computer readable medium comprising instructions that adapt at least one processor as particularly recited in claim 15, including switch, based at least in part on the process task, the configuration of a first process control device from being operative to execute with a first input value of a second process control device mapped to a first source location with a first map value to being operative to execute with a second input value of a third process control device mapped to a second source location with a second map value, wherein, in performance of the switching, the at least one processor further: determines whether a map value is a valid map value; decodes each of the first and second map values  to identify the respective first and second source locations; and pulls a value for each of the first and second source locations  to update the first input value to the second input value; and wherein the process task defines one or more procedural steps for producing a product via a bioreactor.


The closest prior art of record, namely Deo, does not teach or fairly suggest an apparatus for configuring a bioreactor control system, as particularly recited in claim 21, which includes a memory device that stores a process task object that defines a process task to be executed by a first process control device of the bioreactor control system, the first process control device having an input mapped to an output of a second process control device of the bioreactor control system, the process task object including a map value that identifies a source location for an input value of the process task object, the input value defined by a third process control device of the bioreactor control system, and wherein a processor coupled to the memory device is configured to determine whether the map value is a valid map value, decode the map value to identify the source location, pull a value from the source location to provide an updated input value, and update the process task to be executed with the updated input value via the first process control device such that the input of the first process control device is mapped to an output of the third process control device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 9-11, filed June 6th, 2022, with respect to claims 8-21 have been fully considered and are persuasive, as well as in view of the above-discussed Examiner’s Amendment.  The rejections of the claims have been withdrawn and claims 8-21 are herein allowed for the reasons discussed above.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798